Exhibit 10.9

 

 

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS EVIDENCED HEREBY ARE SUBJECT AND
SUBORDINATE IN THE MANNER AND TO THE EXTENT SET FORTH IN THAT CERTAIN
SUBORDINATION AGREEMENT DATED AS OF EVEN DATE HEREWITH, AMONG CONNECTICUT GREEN
BANK, AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT, THE SUBORDINATED LENDERS
PARTY THERETO, LIBERTY BANK, AS ADMINISTRATIVE AGENT, AND THE SENIOR LENDERS
PARTY THERETO, AS AMENDED, RESTATED, AMENDED AND RESTATED, SUPPLEMENTED OR
OTHERWISE MODIFIED FROM TIME TO TIME; EACH PARTY TO THIS AGREEMENT, BY ITS
ACCEPTANCE HEREOF, SHALL BE BOUND BY THE TERMS OF THE SUBORDINATION AGREEMENT.

 

 

SECURITY AGREEMENT

 

THIS SECURITY AGREEMENT is made as of the 9th day of May, 2019, by DOMINION
BRIDGEPORT FUEL CELL, LLC, a Virginia limited liability company, which will be
changing its name to Bridgeport Fuel Cell, LLC in accordance with Section 6.24
of the Credit Agreement (defined below), having a principal place of business at
c/o Fuel Cell Energy, 3 Great Pasture Road, Danbury, Connecticut 06810 (the
“Debtor”), in favor of CONNECTICUT GREEN BANK, having an address at 845 Brook
Street, Rocky Hill, Connecticut 06067, in its capacity as Administrative Agent
for itself and the other Secured Parties (in such capacity, “Secured Party”).

 

RECITALS

 

WHEREAS, Debtor, in accordance with the Credit Agreement, has requested Lenders
to extend to Debtor a term loan in the original principal amount of Six Million
Twenty-Six Thousand One Hundred Sixty-Five and 34/100 U.S. Dollars
($6,026,165.34) (the “Loan”); and

 

WHEREAS, in order to more fully secure Debtor’s obligations under, among other
things, the Credit Agreement and the other Loan Documents, Lenders have
requested that Debtor, and Debtor has agreed to, execute and deliver this
Agreement and to grant to Secured Party a perfected Second Priority security
interest in the Collateral to secure Debtor’s obligations in connection with the
Loan.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, Debtor and Secured Party do hereby agree as follows:

 

1.CONSTRUCTION AND DEFINITION OF TERMS.  All terms used herein without
definition which are defined by the Connecticut Uniform Commercial Code shall
have the meanings assigned to them by the Connecticut Uniform Commercial Code,
as amended, unless and to the extent varied by this Agreement (provided that the
term “document” shall not (except as used in the definition of Collateral) have
the meaning provided for in the Connecticut Uniform Commercial Code).  All
capitalized terms used herein without definition which are defined by the Credit
Agreement shall have the meanings assigned to them by the Credit Agreement.  All
accounting terms used herein without definition shall have the meanings assigned
to them as determined by GAAP.  Whenever the phrase “satisfactory to Secured
Party” is used in this Agreement such phrase shall mean “satisfactory to Secured
Party in its sole discretion”, unless otherwise specifically stated.  The use of
any gender or the neuter herein shall also refer to the other gender or the
neuter and the use of the plural shall also refer to the singular, and vice
versa.  In addition to the terms

 

--------------------------------------------------------------------------------

 

defined elsewhere in this Agreement, unless the context otherwise requires, when
used herein, the following terms shall have the following meanings:

1.1“Agreement” means this Security Agreement and all amendments, restatements,
extensions, modifications and supplements hereto.

1.2“Business Premises” shall mean Debtor’s place of business at 3 Great Pasture
Road, Danbury, Connecticut 06810.

1.3“Collateral” shall mean all of Debtor’s assets, now owned and hereafter
acquired, including, but not limited to, all of the following assets, property,
interests and/or rights of Debtor, whether now owned or existing or hereafter
created, acquired or arising or coming into existence, and wherever located or
situated: (a) the assets described on Schedule I attached hereto and
incorporated herein by reference (the “Bridgeport Fuel Cells”) and the assets
described on Schedule II attached hereto and incorporated herein by reference
(the “Additional Fuel Cells” and together with the Bridgeport Fuel Cells,
collectively, the “Fuel Cells”), as such  Schedule I and/or Schedule II may be
amended, supplemented or updated from time to time; (b) accounts and all other
forms of obligations owing to Debtor arising out of the sale, lease, license or
assignment of goods or other property; (c) chattel paper (whether tangible or
electronic); (d) commercial tort claims; (e) computer hardware and software and
all rights with respect thereto, including, without limitation, any and all
licenses (excluding any licenses granted to Debtor under the O&M Agreement),
options, warranties, service contracts, program services, test rights,
maintenance rights, support rights, improvement rights, renewal rights and
indemnifications, and any substitutions, replacements, additions or model
conversions of any of the foregoing; (f) deposit accounts; (g) documents; (h)
general intangibles (including all payment intangibles) and registered
copyrights; (i) goods (including inventory, equipment, furniture, fixtures and
any and all accessions, additions, attachments, improvements, substitutions and
replacements thereto and therefor); (j) instruments (including promissory
notes); (k) inventory; (l) letter-of-credit rights (whether or not the letter of
credit is evidenced by a writing); (m) securities and all other investment
property, including, without limitation, certificated securities, uncertificated
securities, and security entitlements; (n) supporting obligations; (o) money,
any other contract rights or rights to the payment of money, insurance and
insurance claims and proceeds; (p) all other assets of Debtor; and (q) the
products and proceeds of all of the foregoing.  It is the intention of Debtor
that the term “Collateral” include all assets of Debtor.

1.4“Credit Agreement” means that certain Credit Agreement dated of even date
herewith among Debtor, the Lenders party thereto from time to time, and
Connecticut Green Bank, as Administrative Agent, as amended, restated, extended,
supplemented and/or otherwise modified from time to time.

1.5“Event of Default” shall mean any of the events described in Section 6
hereof.

1.6“Permitted Liens” shall mean Liens permitted by Section 7.01 of the Credit
Agreement.

2.SECURITY

2.1Security Interest. As security for the payment and performance of all of the
Obligations, whether or not any instrument or agreement relating to any
Obligation specifically refers to this Agreement or the security interest
created hereunder, Debtor hereby assigns, pledges, hypothecates and grants to
Secured Party, for the ratable benefit of the “Secured Parties” (as defined in
the Credit Agreement), a Lien on and continuing security interest in and to, all
of the right, title and interest of the Debtor in, to and under the Collateral
wherever located, and whether now existing ore hereafter arising or acquired
from time to time. Secured Party’s security interest shall continually exist
until all Obligations have been indefeasibly paid in full in cash.

2

 

--------------------------------------------------------------------------------

 

2.2Covenants and Representations Concerning Collateral. With respect to all of
the Collateral, Debtor covenants, warrants and represents that:

(a)No financing statement covering any of the Collateral is on file in any
public office, or land or financing records except for financing statements in
favor of Secured Party and First Lien Agent.  Debtor is the legal and beneficial
owner of all of the Collateral, free and clear of all Liens, except for
Permitted Liens.

 

(b)The security interest granted to Secured Party hereunder shall constitute a
valid attached and perfected Second Priority lien security interest upon the
Collateral.  Debtor shall not, and Secured Party does not authorize Debtor to,
sell, lease, license, or assign any interest in the Collateral.  Debtor shall
not grant or otherwise permit any other Lien to be created or remain on any
Collateral, other than Permitted Liens.

 

(c)Debtor will maintain the Collateral in good order and condition, ordinary
wear and tear accepted, and will use, operate and maintain the Collateral in
compliance with all Laws, regulations and ordinances and in compliance with all
applicable insurance requirements and regulations. Debtor will promptly notify
Secured Party in writing of any litigation involving or affecting the Collateral
which Debtor knows or has reason to believe is pending or threatened. Debtor
will promptly pay when due all Taxes and all transportation, storage,
warehousing and other such charges and fees affecting or arising out of or
relating to the Collateral and shall defend the Collateral, at Debtor’s sole
expense, against all claims and demands of any persons claiming any interest in
the Collateral adverse to Debtor or Secured Party.

 

(e)(i)  Debtor will maintain at all times (and whether the applicable Collateral
is in the possession of Debtor, Secured Party, a third party or otherwise)
insurance on the Collateral as required by the Credit Agreement.  

 

(ii)  Debtor acknowledges and agrees that the security interest hereunder
includes a security interest in any and all proceeds of such policies and, when
there is a loss resulting from any casualty or event with respect to (A) the
Bridgeport Fuel Cells and/or the Facility and the damage or destruction relating
to such casualty or event exceeds $1,000,000 and/or (B) the Additional Fuel
Cells, Debtor authorizes and empowers Secured Party (if in Secured Party’s
discretion it elects to do so, subject to the CGB Subordination Agreement) to
adjust or compromise any loss under such policies and to collect and receive all
such proceeds and Debtor hereby appoints Secured Party as Debtor’s
attorney‑in‑fact for such purposes. Debtor hereby authorizes and directs each
insurance company to pay all such proceeds directly and solely to Applicable
Agent and not to Debtor and Applicable Agent jointly. Debtor authorizes and
empowers Secured Party to execute and endorse in Debtor’s name all proofs of
loss, drafts, checks and any other documents or instruments necessary to
accomplish such collection, and any persons making payments to Applicable Agent
under the terms of this paragraph are hereby relieved absolutely from any
obligation or responsibility to see to the application of any sums so paid.  

 

(iii)  After deduction from any proceeds of such policies of all costs and
expenses (including reasonable attorneys’ fees) incurred by Applicable Agent in
the collection and handling of such proceeds, the net proceeds shall be applied
as follows: (A) if (I) the loss is resulting from any casualty or event with
respect to the Bridgeport Fuel Cells and/or the Facility and the damage or
destruction relating to such casualty or event does not exceed $1,000,000, (II)
no Default or Event of Default exists, (III) Debtor shall have delivered
evidence satisfactory to Applicable Agent that the Bridgeport Fuel Cells and/or
the Facility, as applicable, can be fully repaired and restored at least four
(4) months prior to the Maturity Date for the same purposes the Bridgeport Fuel
Cells and the Facility were utilized prior to such casualty or event and Debtor
will otherwise remain in compliance with all of the terms and conditions of

3

 

--------------------------------------------------------------------------------

 

the Loan Documents, (IV) the work is performed under a guaranteed maximum price
contract satisfactory to Applicable Agent in accordance with plans and
specifications and a budget satisfactory to Applicable Agent and in compliance
with all Laws, (V) if the net proceeds are insufficient to replace, repair,
restore and rebuild the Bridgeport Fuel Cells and/or the Facility, as
applicable, to substantially the same value, condition and character as existed
prior to such casualty or event (a “Restoration”), Debtor shall have deposited
with Applicable Agent the amount by which the cost of Restoration exceeds the
net proceeds available for such Restoration, and (VI) none of the Facility
Documents shall have terminated, or be subject to termination, as a result of
the casualty or event, then Applicable Agent shall release the net proceeds to
Debtor and Debtor shall effect a Restoration of the Bridgeport Fuel Cells and/or
the Facility, as applicable; and (B) if (I) the loss is resulting from any
casualty or event with respect to the Bridgeport Fuel Cells and/or the Facility
and the damage or destruction relating to such casualty or event exceeds
$1,000,000, (II) the loss is resulting from any casualty or event with respect
to the Additional Fuel Cells, or (III) a Default or Event of Default exists,
then Applicable Agent may, in its sole discretion, apply the loss proceeds (less
expenses of collection) to the Obligations in accordance with the Credit
Agreement, whether or not such Obligations are due, or to the First Lien Debt in
accordance with the First Lien Credit Agreement, or hold such proceeds as a cash
collateral reserve against the Obligations, or apply such proceeds to the
Restoration of the Collateral, or release the same to Debtor, but no such
application, holding in reserve or release shall cure or waive any Default or
Event of Default; provided, that if the loss is resulting from any casualty or
event with respect to the Additional Fuel Cells and Debtor provides Applicable
Agent with replacement collateral in form and amount satisfactory to Applicable
Agent in its sole discretion, then after Applicable Agent has a perfected Lien
on such replacement collateral, Applicable Agent will release the net proceeds
of such loss to Debtor.  In the event that Applicable Agent elects to permit
Debtor to use the proceeds to effect a Restoration of the Collateral under
subclause (B) of the immediately preceding sentence, then such net proceeds
shall be deposited in a segregated account of Debtor at Applicable Agent subject
to the sole order of (and under the control of) Applicable Agent and pledged as
security for the Loan or the First Lien Debt, as applicable, and shall be
disbursed therefrom by Applicable Agent in such manner and at such times and
subject to such conditions as Applicable Agent deems appropriate to complete
such Restoration; provided, however, that if an Event of Default shall occur at
any time after Applicable Agent has elected to permit Debtor to apply such
proceeds to the Restoration of the Collateral or before or after a Restoration
has commenced or prior to such deposit of the net proceeds, then thereupon
Applicable Agent shall have the option to apply all remaining net proceeds as a
credit against such of the Obligations, whether matured or unmatured, in
accordance with the Credit Agreement or to the First Lien Debt in accordance
with the First Lien Credit Agreement.  

 

(iv)  Debtor hereby indemnifies Secured Party against any third party claim
relating to (A) any loss or damage to the Collateral not insured by Debtor or
(B) any deficiency in any effective insurance coverage required to be maintained
by Debtor pursuant to this Agreement, which indemnification obligation shall
constitute part of the Obligations. Secured Party shall not be liable for any
insufficiency in the insurance coverage of Debtor.

 

(f)All books and records pertaining to the Collateral are located at the
Business Premises and Debtor will not change the location of such books and
records without the prior written consent of Secured Party, which consent shall
not be unreasonably withheld. Debtor shall make notations, satisfactory to
Secured Party, on its books and records disclosing the existence of Secured
Party’s security interest in the Collateral.

 

(g)Debtor shall do, make, execute and deliver all such additional and further
acts, things, deeds, assurances, instruments and documents as Secured Party may
request to vest in, and maintain and preserve, Secured Party’s perfected
security interest and rights hereunder or in any of the Collateral, including,
without limitation, placing legends on Collateral or on books and records
pertaining to Collateral stating that Secured Party has a security interest
therein.  Debtor will not create any chattel

4

 

--------------------------------------------------------------------------------

 

paper without placing a legend on the chattel paper acceptable to Secured Party
indicating that it has a security interest in the chattel paper.

 

(h)Debtor shall cooperate with Secured Party to obtain and keep in effect one or
more control agreements (in form and substance satisfactory to Secured Party) in
deposit account (which, after the Cutover Date, Administrative Agent has a
perfected Second Priority security interest), electronic chattel paper,
investment property and letter‑of‑credit rights Collateral.

 

(i)Debtor authorizes Secured Party to file financing statements covering the
Collateral (including without limitation financing statements which describe any
or all of the Collateral and/or indicate that the financing statement covers
“all assets” or “all personal property” (or the like) of Debtor and any
amendments and continuations thereof, and containing such legends as Secured
Party shall deem necessary or desirable to protect Secured Party’s interest in
the Collateral. Debtor agrees to pay all Taxes, fees and costs (including
reasonable attorneys’ fees) paid or incurred by Secured Party in connection with
the preparation, filing or recordation thereof.

 

(j)Whenever required by Secured Party, Debtor shall promptly deliver to Secured
Party, with all endorsements and/or assignments required by Secured Party, all
instruments, chattel paper, guaranties and the like received by Debtor
constituting, evidencing or relating to any of the Collateral or proceeds of any
of the Collateral.

 

(k)Debtor shall not file any amendments, correction statements or termination
statements with respect to any Uniform Commercial Code financing statements
concerning the Collateral without the prior written consent of Secured Party.

 

(l)If any Collateral arises out of a contract with the United States Government
or any department, agency or instrumentality thereof, Debtor shall immediately
notify Secured Party thereof and shall execute and deliver to Applicable Agent
specific assignments of those contracts and the related United States Government
accounts of Debtor, and shall do such other things as may be satisfactory to
Applicable Agent in order that all sums due and to become due to Debtor under
such contract shall be duly assigned to Applicable Agent in accordance with the
Federal Assignment of Claims Act (31 United States Code §3727; 41 United States
Code §15) as in effect on the date hereof and as hereafter amended and/or any
other applicable Laws and regulations relating to the assignment of governmental
obligations. Payments on United States Government contracts or United States
Government accounts which have been specifically assigned to Applicable Agent by
means of a direct assignment, as provided herein, shall be made directly to
Applicable Agent, for payment to the Obligations. The separate assignment of
specific United States Government contracts to Applicable Agent, as contemplated
herein, shall not be deemed to limit Secured Party’s security interest to the
payments under those particular United States Government contracts and the
related United States Government accounts, but rather Secured Party’s security
interest shall extend to any and all United States Government contracts and the
related United States Government accounts and proceeds thereof, now or hereafter
owned or acquired by Debtor. During the term of this Agreement, Debtor agrees
and covenants not to make any assignment of any of the United States Government
contracts to any party other than Secured Party and First Lien Agent without
Secured Party’s prior written consent.

 

(m)In the event that Collateral is in the possession of, or located on premises
owned by, a third party, Debtor shall obtain a Lien Waiver from such third
party.

 

(n)With respect to any Collateral which is subject to a certificate of title,
Debtor shall:  (i) cause a certificate of title to be issued perfecting the
security interest of Secured Party;

5

 

--------------------------------------------------------------------------------

 

and (ii) not cause or permit a certificate of title to be issued in another
state which does not list Secured Party’s security interest.

 

(o)If Debtor shall at any time acquire a commercial tort claim, as defined in
the Uniform Commercial Code, Debtor shall promptly notify Secured Party, in a
writing signed by Debtor, of the brief details of the commercial tort claim and
shall grant to Secured Party a security interest therein and in all proceeds
thereof in accordance with the terms of this Agreement.  All terms and
provisions of such written notification and grant of such security interests
shall be in form and content satisfactory to Secured Party.

 

(p)If any part of the Collateral is or becomes a fixture, Debtor will, upon
written demand, furnish Secured Party with a disclaimer, release or
subordination agreement, in form and content satisfactory to Secured Party,
signed by all persons having an interest in the real property or any interest in
such Collateral.

 

(q)The Collateral consisting of the letter‑of‑credit rights include without
limitation the right to draw under letters of credit, to effect which rights a
power of attorney is hereby granted by Debtor to Secured Party (which power of
attorney shall be coupled with an interest).

 

(r)Debtor has delivered all certificated securities constituting Collateral held
by the Debtor as of the date hereof to the First Lien Agent, together with duly
executed undated blank stock powers, and such securities are duly authorized and
validly issued, fully paid and non-assessable. Upon the Cutover Date, Debtor
authorizes the First Lien Agent to deliver to the Secured Party any Collateral
held by the First Lien Agent.

 

2.3[Intentionally omitted]

2.4Care of Collateral. Debtor shall have all risk of loss of the Collateral.
Secured Party shall have no liability or duty, either before or after the
occurrence of an Event of Default, on account of loss of or damage to, to
collect or enforce any of its rights against, the Collateral, to collect any
income accruing on the Collateral, or to preserve rights against any account
debtor or other parties with prior interests in the Collateral.

2.5Replacement Collateral.  

(a)Schedule I automatically shall be, and shall be deemed to have been, updated
and supplemented to include (i) all fuel cells and fuel cell modules located at
1366 Railroad Avenue, Bridgeport, Connecticut and/or utilized or comprising the
Facility, and (ii) all fuel cells and fuel cell modules identified on any
Schedule I Supplement (as defined herein).  From time to time, but in any event
after the occurrence of any restacking of any fuel cells and/or fuel cell
modules, Debtor shall provide Secured Party with a supplement to Schedule I
(each, a “Schedule I Supplement”), each of which Schedule I Supplements shall
identify all fuel cells and fuel cell modules located at 1366 Railroad Avenue,
Bridgeport, Connecticut and/or utilized or comprising the Facility by serial
number, make and model.

(b)From time to time, Debtor shall be permitted to replace the then existing
Additional Fuel Cells with replacement fuel cells and fuel cell modules
(“Replacement Fuel Cells”) of at least equivalent make, model and value;
provided, that, (i) Debtor shall have provided Secured Party with a supplement
to Schedule II (each, a “Schedule II Supplement”), each of which Schedule II
Supplements shall identify all Replacement Fuel Cells by serial number, make and
model, (ii) Debtor shall have provided to Secured Party copies of all
documentation transferring title to such Replacement Fuel Cells to Debtor (and
such documentation shall be acceptable to Secured Party), (iii) Debtor shall
have provided to Secured

6

 

--------------------------------------------------------------------------------

 

Party updated Uniform Commercial Code lien searches and state and federal tax
lien searches on such Persons and in such jurisdictions and locales as Secured
Party shall have requested, (iv) all creditors having a security interest and/or
Lien in or to the Replacement Fuel Cells shall have released and terminated such
security interest and/or Lien pursuant to documentation and other filings of
record satisfactory to Secured Party, and (v) an amendment adding the
Replacement Fuel Cells to, and deleting the then existing Additional Fuels Cells
from, the Uniform Commercial Code financing statement covering the then existing
Additional Fuel Cells shall have been filed with the State Corporation
Commission of the Commonwealth of Virginia or such other filing offices as
Secured Party may elect in its discretion.

2.6Authorization and Power‑of‑Attorney.  Debtor authorizes Secured Party to
request other secured parties of Debtor to provide accountings, confirmations of
Collateral and confirmations of statements of account concerning Debtor. Debtor
hereby designates and appoints Secured Party and its designees as
attorney‑in‑fact of Debtor, irrevocably and with power of substitution, with
authority to endorse Debtor’s name on requests to other secured parties of
Debtor for accountings, confirmations of collateral and confirmations of
statements of account.  Debtor shall pay or reimburse Secured Party upon demand
for any charges resulting from any of the foregoing requests.  Nothing in this
Section shall be deemed to be Secured Party’s consent to such Persons’ status as
a secured party, which would be a violation of Section 2.2(b).

3.REPRESENTATIONS AND WARRANTIES.  To induce Secured Party to enter into this
Agreement, Debtor represents and warrants to Secured Party that:

3.1State of Organization and Legal Name.  Debtor’s state of organization and
exact legal name are set forth in the first paragraph of this Agreement.

3.2Legal Existence.  Debtor is a limited liability company duly organized and
legally existing under the laws of the State of Virginia, has the power to own
its property and to carry on its business and is duly qualified to do business
and is in good standing in each jurisdiction in which the character of the
properties owned by it therein or in which the transaction of its business makes
such qualification necessary.

3.3Authority. Debtor has full power and authority to enter into this Agreement,
to execute and deliver all documents and instruments required hereunder and to
incur and perform the obligations provided for herein, all of which have been
duly authorized by all necessary and proper limited liability company and other
action, and no consent or approval of any Person, which has not been obtained is
required as a condition to the validity or enforceability hereof or thereof.

3.4Binding Agreement.  This Agreement has been duly and properly executed by
Debtor, constitutes the valid and legally binding obligation of Debtor and is
fully enforceable against Debtor in accordance with its terms, subject only to
laws affecting the rights of creditors generally and application of general
principles of equity.

3.5Place of Business; Name; State of Organization; Location of Goods.  

(a)Debtor’s principal place of business and chief executive office is located at
the Business Premises and has been located at such location continuously for at
least the past five (5) years (or since such Debtor’s formation if formed within
such five (5) year period). Debtor currently does not have, and in the past has
not had, any other offices or places of business other than the Business
Premises. Debtor does not have, and has not had, any legal or fictitious
name.  Debtor’s exact legal name and state/commonwealth of organization are as
set forth in the first paragraph of this Agreement.  Debtor does not use, and
has not used, any other name (legal or otherwise) in the conduct of its business
other than

7

 

--------------------------------------------------------------------------------

 

Dominion Bridgeport Fuel Cell, LLC.  Debtor has not changed its state of
organization, been a party to a merger and/or otherwise changed its identity or
structure, except in connection with the Acquisition.  All Collateral consisting
of inventory, equipment or other goods (except the Additional Fuel Cells) is
presently located in the following places: 1366 Railroad Avenue, Bridgeport,
Connecticut.  

(b)The Additional Fuel Cells are presently located at the Business Premises, and
Debtor shall not move or relocate the Additional Fuel Cells from the Business
Premises without (i) the prior written consent of Secured Party, and (ii)
providing a Lien Waiver with respect to each new location for the Additional
Fuel Cells.  At all times, the Additional Fuel Cells shall: (i) be located in a
locked area of the Business Premises; (ii) be segregated from all other fuel
cells and fuel cells modules located at the Business Premises; and (iii) be
identified as the collateral of Secured Party.

3.6Licenses and Permits.  Debtor has all requisite governmental licenses,
authorizations, consents and approvals to own or lease its assets and carry on
its business, and is duly qualified and licensed and, as applicable, in good
standing under the Laws of each jurisdiction where its ownership, lease or
operations of properties or the conduct of its business requires such
qualification or license, except to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect.

3.7Government Contracts.  Debtor is not now, and has not been within the past
three (3) years, in receipt of any communication from any officer or employee of
the United States Government regarding Debtor’s actual or possible
disqualification, suspension or debarment from contracting with the United
States Government.  Further, Debtor has no knowledge, in relation to the
obtaining, formation, pricing, performance, billing or administration of any one
of its contracts with the United States Government of:  (a) a violation of Law,
regulation or contract provision, or any such fact(s) or circumstance(s)
reasonably indicating any such violation; (b) a pending or threatened
investigation; (c) an existing or threatened adverse audit finding, whether
draft or final; (d) an existing or threatened cost disallowance or finding of
defective pricing; (e) a pending or threatened claim or action seeking a fine,
penalty or damages; (f) a communication regarding, or actual initiation of,
payment withholding or suspension, setoff, recoupment or debt collection; or
(g) a contract termination or a communication reasonably indicating the
potential for such a termination.

3.8Perfection and Priority of Collateral.  Upon the execution of this Agreement,
Secured Party has, or upon proper recording of any financing statement, the
execution of any control agreement or delivery of Collateral to Secured Party’s
possession, will have and will continue to have as security for the Obligations,
a valid and perfected Second Priority Lien on, and security interest in, all
Collateral and the proceeds thereof, free of all other Liens, claims and rights
of third parties whatsoever, except Permitted Liens.

3.9Commercial Purpose.  The Loan is not a “consumer transaction” as defined in
the Uniform Commercial Code and none of the Collateral was or will be purchased
or held primarily for personal family or household purposes.

3.10Title to Properties.  Debtor has good and marketable title to the
Collateral, and all of the Collateral is free and clear of Liens.

3.11Survival; Representations and Warranties.  All representations and
warranties contained in or made in connection with this Agreement and the other
Loan Documents shall survive the Closing Date.

8

 

--------------------------------------------------------------------------------

 

4.AFFIRMATIVE COVENANTS.  Debtor covenants and agrees with Secured Party that,
until all Obligations have been indefeasibly paid in full, Debtor will:

4.1Extraordinary Loss.  Promptly notify Secured Party in writing of any event
(other than general market conditions) causing extraordinary loss or
depreciation of the value of the Collateral and the facts with respect thereto.

4.2Further Assurances and Corrective Instruments.  Subject to Section 8.20
below, promptly execute, acknowledge and deliver, or cause to be executed,
acknowledged and delivered, to Secured Party from time to time such supplements
hereto and such other instruments and documents as may be requested by Secured
Party to protect and preserve the Collateral, Secured Party’s security interest
therein, perfection of Secured Party’s security interest and/or Secured Party’s
rights and remedies hereunder.

5.NEGATIVE COVENANTS.  Debtor covenants and agrees with Secured Party that,
until all Obligations have been indefeasibly paid in full Debtor will not,
directly or indirectly, without Secured Party’s prior written consent:

5.1Change of Name.  (i) Change the limited liability company name of Debtor,
other than to Bridgeport Fuel Cell, LLC in accordance with Section 6.24 of the
Credit Agreement, or (ii) change or open any office or place of business or
location of any inventory, other goods or other Collateral.

5.2Trade Names; State of Incorporation.  (i) Use any trade name other than each
Debtor’s true corporate name, or (ii) change Debtor’s state of formation.

5.3Leases.  Become liable as lessee with respect to any lease of any property
(real, personal or mixed), except for the Ground Lease or as otherwise expressly
permitted by the Credit Agreement.

6.EVENTS OF DEFAULT.  The occurrence of any one or more of the following events
shall constitute an “Event of Default”:

6.1The occurrence of an Event of Default (as defined therein) under any of the
Loan Documents; or

6.2Failure to pay, when and as required to be paid herein, any amount payable
hereunder; or

6.3Failure to perform or observe any other covenant or agreement (not specified
in Section 6.2 above) contained in this Agreement on Debtor’s part to be
performed or observed and such default shall continue unremedied for a period of
thirty (30) days after the earlier of (i) the date on which Debtor became aware
of such default or (ii) notice thereof having been given to Debtor by Secured
Party.

7.RIGHTS AND REMEDIES

7.1Rights and Remedies of Secured Party.  Upon and after the occurrence and
during the continuance of an Event of Default, Secured Party may, subject to the
CGB Subordination Agreement and to applicable Law, without notice or demand,
exercise in any jurisdiction in which enforcement hereof is sought, the
following rights and remedies, in addition to the rights and remedies available
to Secured Party under the Loan Documents, the rights and remedies of a secured
party under the Uniform Commercial Code and all other rights and remedies
available to Secured Party under applicable

9

 

--------------------------------------------------------------------------------

 

Law, all such rights and remedies being cumulative and enforceable
alternatively, successively or concurrently:

(a)Declare all Obligations to be immediately due and payable and the same shall
thereupon become immediately due and payable without presentment, demand for
payment, protest or notice of any kind, all of which are hereby expressly
waived; provided, however, that all Obligations shall automatically become
immediately due and payable without presentment, demand for payment, protest or
notice of any kind upon the filing by or against any Loan Party of any petition,
arrangement, reorganization, or the like under any Debtor Relief Law, and if
involuntary, the failure to have the same dismissed within ninety (90) days from
the date of filing (and in any event before the entry of an order for relief),
or the adjudication of any Loan Party as bankrupt.

 

(b)Institute any proceeding or proceedings to enforce the Obligations and/or any
Liens of Secured Party.

 

(c)Take possession of the Collateral, and for that purpose enter upon (and
remain without liability to pay any rent or occupancy charge) any premises on
which the Collateral or any part thereof may be situated and remove the same
therefrom without any liability for suit, action or other proceeding, Debtor
HEREBY WAIVING, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL
RIGHTS TO PRIOR NOTICE AND TO JUDICIAL HEARING OR PROCESS WITH RESPECT TO
REPOSSESSION OF COLLATERAL, and/or require Debtor, at Debtor’s expense, to
assemble and deliver the Collateral to such place or places as Secured Party may
designate.  Debtor shall make available to Secured Party all premises necessary
for Secured Party’s taking possession (whether under this paragraph or
otherwise) of the Collateral or for removing or putting the Collateral in
saleable form.

 

(d)Operate, manage and control the Collateral (including use of the Collateral
and any other property or assets of Debtor in order to continue or complete
performance of Debtor’s obligations under any contracts of Debtor), or permit
the Collateral or any portion thereof to remain idle or store the same, and
collect all rents and revenues therefrom; and sell or otherwise dispose of any
or all of the Collateral (whether such‑disposition is at Debtor’s premises or
not at such premises) upon such terms and under such conditions as Secured
Party, in its sole discretion, may determine, and purchase or acquire any of the
Collateral at any such sale or other disposition, all to the fullest extent
permitted by applicable Law.

 

(e)Enforce Debtor’s rights against account debtors and other parties obligated
on Collateral, including, but not limited to, the right to:  (a) notify and/or
require Debtor to notify any or all account debtors and other parties obligated
on Collateral to make payments directly to Secured Party or in care of a post
office lock box under the sole control of Secured Party established at Debtor’s
expense and subject to Secured Party’s customary arrangements and charges
therefor, and to take any or all action with respect to Collateral as Secured
Party shall determine in its sole discretion, including, without limitation, the
right to demand, collect, sue for and receive any money or property at any time
due, payable or receivable on account thereof, compromise and settle with any
person liable thereon, and extend the time of payment or otherwise change the
terms thereof, without incurring liability or responsibility to Debtor;
(b) require Debtor to segregate and hold in trust for Secured Party and, on the
day of Debtor’s receipt thereof, transmit to Secured Party in the exact form
received by Debtor (except for such assignments and endorsements as may be
required by Secured Party), all cash, checks, drafts, money orders and other
items of payment constituting Collateral or proceeds of Collateral; and/or
(c) establish and maintain at Secured Party a “Repayment Account,” which shall
be under the exclusive control of and subject to the sole order of Secured Party
and which shall be subject to the imposition of such customary charges as are
imposed by Secured Party from time to time upon such accounts, for the deposit
of cash, checks, drafts, money orders

10

 

--------------------------------------------------------------------------------

 

and other items of payments constituting Collateral or proceeds of Collateral
from which Secured Party may, in its sole discretion, at any time and from time
to time, withdraw all or any part. Secured Party’s collection and enforcement of
Collateral against any account debtor and other persons obligated thereon shall
be deemed to be commercially reasonable if Secured Party exercises the care and
follows the procedures that Secured Party generally applies to the collection of
obligations owed to Secured Party.  

 

(g)Locate, disable or to take possession of any applicable Collateral by
electronic, digital, magnetic or wireless optical electromagnetic or similar
means after giving any notices required under applicable Law.

 

7.2Power of Attorney.  Effective upon the occurrence and during the continuance
of any Event of Default, Debtor hereby designates and appoints Secured Party and
its designees as attorney‑in‑fact of Debtor, irrevocably and with power of
substitution, with full power authority in the place and stead of such Debtor
to, subject to the CGB Subordination Agreement, endorse Debtor’s name on any
notes, acceptances, checks, drafts, money orders, instruments or other evidences
of payment or proceeds of the Collateral that may come into Secured Party’s
possession; to execute proofs of claim and loss; to assign or otherwise transfer
ownership of, or otherwise dispose of, any patents, patent applications,
trademarks, trademark applications, copyrights and copyright applications and/or
any other Collateral; to adjust and compromise any claims under insurance
policies; and to perform all other acts necessary and advisable, in Secured
Party’s sole discretion, to carry out and enforce this Agreement. All acts of
said attorney or designee are hereby ratified and approved by Debtor and said
attorney or designee shall not be liable for any acts of commission or omission
nor for any error of judgment or mistake of fact or law. This power of attorney
is coupled with an interest and is irrevocable so long as any of the Obligations
remain unpaid or unperformed or there exists any commitment by Secured Party
which could give rise to any Obligations.

7.3Notice of Disposition of Collateral and Disclaimer of Warranties.  It is
mutually agreed that commercial reasonableness and good faith require Secured
Party to give Debtor no more than ten (10) days’ prior written notice of the
time and place of any public disposition of Collateral or of the time after
which any private disposition or any other intended disposition is to be
made.  It is mutually agreed that it is commercially reasonable for Secured
Party to disclaim all warranties which arise with respect to the disposition of
the Collateral and Secured Party shall have the right to do so.

7.4Costs and Expenses. Debtor agrees to pay to Secured Party on demand the
amount of all expenses paid or incurred by Secured Party in connection with the
exercise or enforcement of any of its rights or remedies hereunder, under the
Loan Documents or under applicable Law, all expenses, including reasonable
attorneys’ fees and court costs paid or incurred by Secured Party in exercising
or enforcing any of its rights or remedies hereunder, under the Loan Documents
or under applicable Law, together with interest on all such amounts at the
Default Rate (collectively, the “Enforcement Costs”).  Until indefeasibly paid
in full, all such Enforcement Costs shall be added to and included in the
Obligations and secured by the security interest and Liens granted
hereunder.  The provisions of this Subsection shall survive the termination of
this Agreement and Secured Party’s security interest hereunder and the payment
of all Obligations.

7.5Voting, etc.  Effective upon the occurrence and during the continuance of an
Event of Default, Secured Party may, (but shall have no obligation to), subject
to the CGB Subordination Agreement, vote, collect dividends (and other
distributions) and otherwise exercise any rights of ownership with respect to
any Collateral consisting of investment property.

7.6Certain Matters with Respect to the Collateral.  To the extent that any one
or more applicable Laws impose duties on Secured Party to exercise remedies in a
commercially reasonable

11

 

--------------------------------------------------------------------------------

 

manner, Debtor acknowledges and agrees that it is not commercially unreasonable
for Secured Party (a) to fail to incur expenses reasonably deemed significant by
Secured Party to prepare Collateral for disposition or otherwise to fail to
complete raw material or work in process into finished goods or other finished
products for disposition (b) to fail to obtain third-party consents for access
to Collateral to be disposed of, or to obtain or, if not required by other Law,
to fail to obtain governmental or third party consents for the collection or
disposition of Collateral to be collected or disposed of, (c) to fail to
exercise collection remedies against account debtors or other persons obligated
on Collateral or to fail to remove Liens or encumbrances on or any adverse
claims against Collateral, (d) to exercise collection remedies against account
Debtor and other persons obligated on Collateral directly or through the use of
collection agencies and other collection specialists, (e) to advertise
dispositions of Collateral through publications or media of general circulation,
whether or not the Collateral is of a specialized nature, (f) to contact other
persons, whether or not in the same business as Debtor, for expressions of
interest in acquiring all of any portion of the applicable Collateral, (g) to
hire one or more professional auctioneers to assist in the disposition of
Collateral, whether or not the Collateral is of a specialized nature, (h) to
dispose of Collateral by utilizing Internet sites that provide for the auction
of assets of the types included in the Collateral or that have the reasonable
capability of doing so, or that match buyers and sellers of assets, (i) to
dispose of assets in wholesale rather than retail markets, (j) to purchase
insurance or creditor enhancements to insure Secured Party against risks of
loss, collection or disposition of Collateral or to provide to Secured Party a
guaranteed return from the collection or disposition of Collateral, or (k) to
the extent deemed appropriate by Secured Party, to obtain the services of
brokers, investment bankers, consultants and other professionals to assist
Secured Party in the collection or disposition of any of the Collateral.  Debtor
acknowledges that the purpose of this paragraph is to provide non‑exhaustive
indications of what actions or omissions by Secured Party would fulfill Secured
Party’s duties under the Uniform Commercial Code in Secured Party’s exercise of
remedies against the Collateral and that other actions or omissions by Secured
Party shall not be deemed to fail to fulfill such duties solely on account of
not being indicated in this paragraph.  Without limitation upon the foregoing,
nothing contained in this paragraph shall be construed to grant any rights to
Debtor or to impose any duties on Secured Party that would not have been granted
or imposed by this Agreement or by applicable Law in the absence of this
paragraph.

7.7Grant of License.  Debtor hereby grants to Secured Party an irrevocable,
non‑exclusive license (exercisable without payment of royalty or other
compensation to Debtor) to use, license or sublicense any patents, trademarks,
copyrights, or other licenses with respect to any of the foregoing, now owned or
licensed or hereafter acquired or licensed by Debtor, wherever the same may be
located throughout the world, for such term or terms, on such conditions and in
such manner as Secured Party shall determine, whether general, special or
otherwise, and whether on an exclusive or nonexclusive basis, and including in
such license reasonable access to all media in which any of the licensed items
may be recorded or stored and to all computer software and programs used for the
compilation or printout thereof; provided, that the foregoing grant shall
exclude any licenses granted to Debtor under the O&M Agreement. Notwithstanding
the foregoing, the use of such license or sublicense by Secured Party shall be
exercised, at the option of Secured Party, and only after occurrence and during
the continence of an Event of Default; provided that any license, sublicense or
other transaction entered into by Secured Party in accordance herewith shall be
binding upon Debtor notwithstanding any subsequent cure of an Event of
Default.  

8.MISCELLANEOUS

8.1Performance for Debtor.  Debtor agrees and hereby authorizes that Secured
Party may, in Secured Party’s sole discretion, but Secured Party shall not be
obligated to, whether or not an Event of Default shall have occurred, advance
funds on behalf of Debtor, without prior notice to Debtor, in order to insure
Debtor’s compliance with any covenant, warranty, representation or agreement of
Debtor made in or pursuant to this Agreement or any of the Loan Documents, to
continue or complete, or cause to be

12

 

--------------------------------------------------------------------------------

 

continued or completed, performance of Debtor’s obligations under any contracts
of Debtor, to cover overdrafts in any checking or other accounts of Debtor at
Secured Party or to preserve or protect any right or interest of Secured Party
in the Collateral or under or pursuant to this Agreement or any of the Loan
Documents, including, without limitation, the payment of any insurance premiums
or Taxes and the satisfaction or discharge of any judgment or any Lien upon the
Collateral or other property or assets of Debtor; provided, however, that the
making of any such advance by Secured Party shall not constitute a waiver by
Secured Party of any Event of Default with respect to which such advance is made
nor relieve Debtor of any such Event of Default. Debtor shall pay to Secured
Party upon demand all such advances made by Secured Party with interest thereon
at the Default Rate.  All such advances shall be deemed to be included in the
Obligations and secured by the security interest granted Secured Party
hereunder; provided, however, that the provisions of this Subsection shall
survive the termination of this Agreement and Secured Party’s security interest
hereunder and the payment of all other Obligations.

8.2Expenses.  Whether or not any of the transactions contemplated hereby shall
be consummated, Debtor agrees to pay to Secured Party on demand the amount of
all expenses paid or incurred by Secured Party (including the reasonable fees
and expenses of its counsel) in connection with the filing or recordation of all
financing statements and instruments as may be required by Secured Party at the
time of, or subsequent to, the execution of this Agreement, including, without
limitation, all documentary stamps, recordation and transfer Taxes and other
costs and Taxes incident to recordation of any document or instrument in
connection herewith.  Debtor agrees to save harmless and indemnify Secured Party
from and against any liability resulting from the failure to pay any required
documentary stamps, recordation and transfer Taxes, recording costs or any other
expenses incurred by Secured Party in connection with this Agreement. The
provisions of this Subsection shall survive the termination of this Agreement
and Secured Party’s security interest hereunder and the payment of all other
Obligations.

8.3Applications of Payments and Collateral.  Except as may be otherwise
specifically provided in this Agreement, subject to the CGB Subordination
Agreement, all Collateral and proceeds of Collateral coming into Secured Party’s
possession and all payments made by any Loan Party may be applied by Secured
Party to any of the Obligations, whether matured or unmatured, in accordance
with the Credit Agreement.  Secured Party may defer the application of any
non‑cash proceeds of Collateral, to the Obligations until cash proceeds are
actually received by Secured Party.

8.4Waivers by Debtor.  Debtor hereby waives, to the extent the same may be
waived under applicable Law:  (a) notice of acceptance of this Agreement;
(b) all claims, causes of action and rights of Debtor against Secured Party on
account of actions taken or not taken by Secured Party in the exercise of
Secured Party’s rights or remedies hereunder, under the Loan Documents or under
applicable Law; (c) all claims of Debtor for failure of Secured Party to comply
with any requirement of applicable Law relating to enforcement of Secured
Party’s rights or remedies hereunder, under the Loan Documents or under
applicable Law; (d) all rights of redemption of Debtor with respect to the
Collateral; (e) in the event Secured Party seeks to repossess any or all of the
Collateral by judicial proceedings, any bond(s) or demand(s) for possession
which otherwise may be necessary or required; (f) presentment, demand for
payment, protest and notice of non‑payment and all exemptions and all rights to
the marshaling of assets; (g) any and all other notices or demands which by
applicable Law must be given to or made upon Debtor by Secured Party;
(h) settlement, compromise or release of the obligations of any person primarily
or secondarily liable upon any of the Obligations; (i) all rights of Debtor to
demand that Secured Party release account Debtor from further obligation to
Secured Party; and (j) substitution, impairment, exchange or release of any
Collateral for any of the Obligations. Debtor agrees that Secured Party may
exercise any or all of its rights and/or remedies hereunder, under the Loan
Documents and under applicable Law without resorting to and without regard to
any Collateral or sources of liability with respect to any of the Obligations.

13

 

--------------------------------------------------------------------------------

 

8.5Waivers by Secured Party.  Neither any failure nor any delay on the part of
Secured Party in exercising any right, power or remedy hereunder, under any of
the Loan Documents or under applicable Law shall operate as a waiver thereof,
nor shall a single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right, power or remedy.

8.6Secured Party’s Setoff. Subject to the CGB Subordination Agreement, Secured
Party shall have the right, in addition to all other rights and remedies
available to it, following an Event of Default, to set off, without the need for
notice or demand, against any Obligations (whether or not matured) due Secured
Party, any debt owing to Debtor by Secured Party, including, without limitation,
any funds in any checking or other account now or hereafter maintained by Debtor
at Secured Party. Debtor hereby confirms Secured Party’s right to banker’s lien
and setoff, and nothing in this Agreement or any of the Loan Documents (except
the express provisions of the CGB Subordination Agreement) shall be deemed a
waiver or prohibition of Secured Party’s right of banker’s lien and setoff.

8.7Modifications.  No modifications or waiver of any provision of this Agreement
or any of the Loan Documents, and no consent by Secured Party to any departure
by Debtor therefrom, shall in any event be effective unless the same shall be in
writing, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. No notice to or demand upon Debtor
in any case shall entitle Debtor to any other or further notice or demand in the
same, similar or other circumstances.

8.8Notices.  Any notice, demand, statement, request, or consent made hereunder
shall be made in accordance with Section 10.02 of the Credit Agreement.  

8.9Applicable Law and Consent to Jurisdiction.  This Agreement has been
delivered to and accepted by Secured Party and will be deemed to be made in the
State of Connecticut. This Agreement will be interpreted in accordance with the
laws of the State of Connecticut excluding its conflict of laws rules. DEBTOR
HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO
THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF CONNECTICUT SITTING
IN HARTFORD COUNTY AND OF THE UNITED STATES DISTRICT COURT OF CONNECTICUT, AND
ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND DEBTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH CONNECTICUT STATE COURT OR, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  DEBTOR HEREBY AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT SECURED PARTY OR ANY LENDER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST DEBTOR OR ANY LOAN PARTY OR THEIR RESPECTIVE PROPERTIES IN THE COURTS OF
ANY JURISDICTION.

DEBTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING
OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN THIS
SECTION.  DEBTOR HEREBY IRREVOCABLY WAIVES, TO THE

14

 

--------------------------------------------------------------------------------

 

FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

8.10Survival: Successors and Assigns.  All covenants, agreements,
representations and warranties made herein and in the Loan Documents shall
survive the execution and delivery hereof and thereof, shall survive the Closing
Date and shall continue in full force and effect until all Obligations have been
paid in full in cash.  Whenever in this Agreement any of the parties hereto is
referred to, such reference shall be deemed to include the successors and
assigns of such party.  All covenants, agreements, representations and
warranties by or on behalf of Debtor which are contained in this Agreement and
the Loan Documents shall be binding upon Debtor and its successors and assignors
inure to the benefit of Secured Party and its successors and assigns. Debtor may
not assign this Agreement or any of its rights or obligations hereunder without
the prior written consent of Secured Party.

8.11Severability.  If any term, provision or condition, or any part thereof, of
this Agreement or any of the Loan Documents shall for any reason be found or
held invalid or unenforceable by any court or governmental agency of competent
jurisdiction, such invalidity or unenforceability shall not affect the remainder
of such term, provision or condition nor any other term, provision or condition,
and this Agreement and the Loan Documents shall survive and be construed as if
such invalid or unenforceable term, provision or condition had not been
contained therein.

8.12Merger and Integration.  This Agreement, the attached Schedules and the
other Loan Documents contain the entire agreement of the parties hereto with
respect to the matters covered and the transactions contemplated hereby, and no
other agreement, statement or promise made by any party hereto, or by any
employee, officer, agent or attorney of any party hereto, which is not contained
herein shall be valid or binding.

8.13WAIVER OF JURY TRIAL.  EACH OF DEBTOR AND SECURED PARTY HEREBY (a) COVENANTS
AND AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY A JURY,
AND (b) WAIVES TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO WHICH SECURED PARTY
AND DEBTOR MAY BE PARTIES, ARISING OUT OF, IN CONNECTION WITH OR IN ANY WAY
PERTAINING TO THIS AGREEMENT, ANY OF THE LOAN DOCUMENTS AND/OR ANY TRANSACTIONS,
OCCURRENCES, COMMUNICATIONS, OR UNDERSTANDINGS (OR THE LACK OF ANY OF THE
FOREGOING) RELATING IN ANY WAY TO DEBTOR‑CREDITOR RELATIONSHIP BETWEEN THE
PARTIES.  IT IS UNDERSTOOD AND AGREED THAT THIS WAIVER CONSTITUTES A WAIVER OF
TRIAL BY JURY OF ALL CLAIMS AGAINST ALL PARTIES TO SUCH ACTIONS OR PROCEEDINGS,
INCLUDING CLAIMS AGAINST PARTIES WHO ARE NOT PARTIES TO THIS AGREEMENT.  THIS
WAIVER OF JURY TRIAL IS SEPARATELY GIVEN, KNOWINGLY, WILLINGLY AND VOLUNTARILY
MADE BY DEBTOR AND DEBTOR HEREBY AGREES THAT NO REPRESENTATIONS OF FACT OR
OPINION HAVE BEEN MADE BY ANY INDIVIDUAL TO INDUCE THIS WAIVER OF TRIAL BY JURY
OR TO IN ANY WAY MODIFY OR NULLIFY ITS EFFECT. SECURED PARTY IS HEREBY
AUTHORIZED TO SUBMIT THIS AGREEMENT TO ANY COURT HAVING JURISDICTION OVER THE
SUBJECT MATTER AND DEBTOR AND SECURED PARTY, SO AS TO SERVE AS CONCLUSIVE
EVIDENCE OF SUCH WAIVER OF RIGHT TO TRIAL BY JURY.  DEBTOR REPRESENTS AND
WARRANTS THAT IT HAS BEEN REPRESENTED IN THE SIGNING OF THIS AGREEMENT AND IN
THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL, SELECTED OF ITS OWN FREE
WILL, AND/OR THAT IT HAS HAD THE OPPORTUNITY TO DISCUSS THIS WAIVER WITH
COUNSEL.

15

 

--------------------------------------------------------------------------------

 

8.14PJR WAIVER.  DEBTOR EXPRESSLY ACKNOWLEDGES THAT THIS AGREEMENT AND EACH
TRANSACTION RELATED TO IT IS A “COMMERCIAL TRANSACTION” WITHIN THE MEANING OF
CHAPTER 903a OF THE CONNECTICUT GENERAL STATUTES, AS AMENDED.  DEBTOR HEREBY
VOLUNTARILY AND KNOWINGLY WAIVES ANY AND ALL RIGHTS WHICH ARE OR MAY BE
CONFERRED UPON IT UNDER CHAPTER 903a OF SAID STATUTES (OR ANY OTHER FEDERAL OR
STATE LAW AFFECTING PREJUDGMENT REMEDIES) TO ANY NOTICE OR HEARING OR PRIOR
COURT ORDER OR THE POSTING OF A BOND PRIOR TO THE SECURED PARTY OBTAINING A
PREJUDGMENT REMEDY.  DEBTOR FURTHER WAIVES ANY REQUIREMENT OR OBLIGATION OF THE
SECURED PARTY TO POST A BOND OR OTHER SECURITY IN CONNECTION WITH ANY
PREJUDGMENT REMEDY OBTAINED BY SECURED PARTY.  DEBTOR ACKNOWLEDGES THAT IT HAS
BEEN ADVISED BY COUNSEL OF ITS CHOICE OR HAS HAD THE OPPORTUNITY TO RETAIN
COUNSEL OF ITS CHOICE WITH RESPECT TO THIS TRANSACTION AND THIS AGREEMENT.  

8.15Counterparts.  This Agreement may be executed in any number of counterparts
and by different parties hereto on separate counterparts, each of which, when so
executed and delivered, shall be an original, but all such counterparts shall
together constitute one and the same instrument.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or electronic
transmission (e.g. .pdf) shall be effective as delivery of a manually executed
counterpart of this Agreement.

8.16Headings.  The headings and sub‑headings contained in the titling of this
Agreement are intended to be used for convenience only and shall not be used or
deemed to limit or diminish any of the provisions hereof.

8.17Recitals.  The Recitals hereto are hereby incorporated into and made a part
of this Agreement.

8.18“Continuing” Event of Default. An Event of Default shall be deemed to be
“continuing” for all purposes of this Agreement and the other Loan Documents,
notwithstanding any purported curing of such Event of Default, unless, prior to
the receipt by Debtor of a notice from Secured Party stating that Secured Party
shall have elected to accelerate the Obligations, Debtor hall have cured such
Event of Default to the satisfaction of Secured Party and so notified Secured
Party and Secured Party shall have accepted such cure in writing or Secured
Party shall have waived such Event of Default in writing.

8.19Termination of Liens. Upon the termination of this Agreement and the
indefeasible payment in full of the Obligations, Secured Party shall, within
twenty (20) days following Debtor’s written request to Secured Party, (i)
release control of any security interest in the Collateral perfected by control,
and (ii) send to Borrower Uniform Commercial Code financing statement amendments
terminating any Uniform Commercial Code financing statements filed against
Debtor and the Collateral.

8.20Subordination Agreement. Notwithstanding anything herein to the contrary,
(a) the lien and security interest granted to the Secured Party pursuant to this
Agreement and the exercise of any right or remedy by the Secured Party hereunder
are subject to the provisions of the CGB Subordination Agreement, (b) in the
event of any conflict between the express terms and provisions of the Loan
Documents, on the one hand, and of CGB Subordination Agreement, on the other
hand, the terms and provisions of the CGB Subordination Agreement, shall
control, (c) any Collateral held by (or in the possession or control of) the
First Lien Agent (or its agents or bailees), shall be held as gratutious bailee
for security, perfection and control purposes in favor of the Secured Party in
accordance with the terms of the CGB Subordination Agreement and (d) any
requirements set forth in this Agreement to deliver any

16

 

--------------------------------------------------------------------------------

 

Collateral with respect to which possession or control is required to perfect a
security interest therein, including any deposit accounts, certificates,
instruments or documents evidencing such Collateral, to the Secured Party or any
obligation set forth in this Agreement with respect to the transfer to, or
control by possession of, the Secured Party with respect to any such Collateral,
or any representative and warranties made by any Grantor herein with respect to
delivery, transfer or control by possession of any such Collateral, or the
perfection of the Secured Party’s Lien and security interest therein, shall be
deemed satisfied if such delivery of or transfer is made to, control is vested
in, the First Lien Agent as the Secured Party’s gratuitous bailee pursuant to
the terms of the CGB Subordination Agreement.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGE FOLLOWS

 

17

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Debtor has executed this Security Agreement as of the date
first above written.

 

DEBTOR:

 

 

 

DOMINION BRIDGEPORT FUEL CELL, LLC
a Virginia limited liability company

 

 

 

By:

 

FuelCell Energy Finance, LLC

Its:

 

Sole Member

 

 

 

By:

 

FuelCell Energy, Inc.

Its:

 

Sole Member

 

 

 

 

 

 

By:

 

/s/ Michael S. Bishop

Name:

 

Michael S. Bishop

Title:

 

Senior Vice President and Chief Financial Officer

Duly Authorized

 




 

[Notarial Page to Security Agreement]

--------------------------------------------------------------------------------

 

Schedule I

Bridgeport Fuel Cells

 

 

All fuel cells and fuel cell modules located at 1366 Railroad Avenue,
Bridgeport, Connecticut and/or utilized or comprising the Facility, including,
without limitation, the Five (5) DFC3000 fuel cell power plants listed below:

 

[gbznjyc3lenj000001.jpg]




19

 

--------------------------------------------------------------------------------

 

Schedule II

Additional Fuel Cells

 

 

Two (2) SureSource 3000 modules, identified by Serial number C1420-143 and
C1420-146.

 

20

 